—Appeal by the *551defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 12, 1992, convicting him of robbery in the first degree, robbery in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, the trial court’s questioning of the defendant’s proffered expert witness was not improper because it was intended merely to clarify the witness’s testimony and to ensure that a proper foundation was made to determine the necessity for his specialized knowledge (see, People v Yut Wai Tom, 53 NY2d 44; see also, People v Cronin, 60 NY2d 430; People v Clarke, 188 AD2d 541).
The defendant’s remaining contentions are without merit. Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.